Title: Mercy Otis Warren to Abigail Adams, 11 December 1775
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth Dec. 11 1775
     
     My Dear Mrs. Adams has Disappointed Me so often that I think I will no more promise myself the pleasure of A Visit. But I think I will put in A Double Claim for Letters, both by way of Compensation for the Failure of her Company, And to Attone for her Husbands Deficiency. However I know his Work is Arduous and that He has Many Correspondents to answer, so I Believe it is best I should Run him No further in Debt, for I should be very unwilling so Respectable A Friend should die A Bankrupt.
     But I Wish you Would Convey me such a part of Certain private Journals as you dare trust me, With. I have A Curiosity to know a Little More about Certain public Characters and perticuler transactions than I am in a Way of being Acquainted with. It Would be an agreable Entertainment to my Lonely hours.
     This Living Absent from the Best Companions of our Lives is Exceedingly Disagreable to us both, but You have sisters At Hand and Many Agreable Friends around You which I have not. I have not seen A Friend of an afternoon Nor spent one abroad Except once or twice I Rode out since I Came from Braintree. Yet it is Less painful to me to be Alone than to many others of my sex Though at the same time no one takes Greater pleasure in the Entertainment and Converse of Real friends.
     I Desire you Would write very Long Letters and Give me all the Inteligence you Can and dont be Ceremonious with Your Friend.
     I Return A Number of Letters with which I was Entrusted agreable to my promise, and am oblige’d for the use of your property thus Long.
     I am pleased with the sucesses of the Brave Coll. Arnold and with the late Captures by Sea. Yet When I Look forward I almost tremble at the prospect. So Many Internal Difficulties to struggle Through, as well as A violent Foe without, Makes to me the Face of public affairs Look Dark, and of Course the interruption of private Happiness must Ensue. But my Imagination is often too Busy for my peace, and though I often hope for the Best, Yes always, Yet the Anticipation of Future Ills sometimes Defaces the more sanguine Images of Felicity.
     As I have three or four other Letters which must be Wrote this afternoon my Friend will Excuse my hastily subscribing the Name of her affectionate
     
      M Warren
     
     
      I hope the Young Woman You talked with about Coming to Plimouth has suffered no Disadvantage by the Delay in not sending for her. Some Circumstances took place which prevented, but if she is not otherways Engaged I may send Next Week, but would not stand in the Way of her providing otherways as tis uncertain.
     
    